Title: From George Washington to Burwell Bassett, 30 October 1778
From: Washington, George
To: Bassett, Burwell


          
            Dear Sir,
            Fredericksburg in the State of New YorkOctober 30th 1778
          
          By Mr Custis I took the liberty of requesting the favor of you to set a value upon the Stock of every kind belonging to me at Claibornes except the Horses & Plantation Utensils which I gave him—I have since wrote to him (of this date) proposing that he shd take all the Corn, wheat, & Provender for the Cattle, so soon as it can be ascertained, at such prices as you shall affix; and if he agrees to it, I shall be much obliged to you for conferring this additional favor on me. It will be better for both of us that there should be but one Interest on the Plantation; & that the property thereon should not be seperated wch necessarily would be the case if he was to stock it for the use of the Negroes & Cattle, while the Grain & provender raised thereon remained mine, & kept distinct from his waiting for occasional Markets. The Cotton I expect Mrs Washington will require for her own Use; and I hope, and trust, that the Tobacco will be stripped, prized, and Inspected with all the dispatch possible; after which, & paying Davenport his share, I have directed Mr Hill to put the rest into your hands, & shall be obliged to you for selling it for me in the same manner & at the same time you do your own.
          
          
          
          I shall make no appology My dear Sir for giving you this trouble, especially as Mrs Washington in a late Letter informs me that you have been so obliging as to assure her, that you would readily render me any services of this kind in your power, which indeed I had no doubt of before, or I should not have asked assistance of you.
          I have understood that some choice Bull-calves of the English kind were selected at Claibornes to breed from—I beg you to accept one of the best as a present from me—These Being descended from Mr Custis’s English Bull are much more valuable than common Calves of the same age, inasmuch as they will improve the breed.
          We still remain in a disagreeable State of Suspence respecting the Enemys determinations—there are reasons for and against a total evacuation of New York. I ought rather to have said—there are circumstances & evidence for and against it—for reason will allow no alternative so clearly does it point out the propriety of relinquishing their Ideal projects of bringing the United States to their terms. A few days must, I think unfold their views as they have been, & now are busily Imployed in imbarking Troops, Stores, &ca most of which have fallen down to Sandy hook. The West Indies is the supposed place of destination for this Armament. My Compliments to all enquiring friends. I am Dr Sir Yr Most Affecte friend & Obedt Servt
          
            Go: Washington
          
        